Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Priority is granted to July 03, 2019.  

In view of the Appeal Brief filed on 11/5/21, PROSECUTION IS HEREBY REOPENED.  See the rejections set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37.  The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal.  If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:

/TERRY A MCKELVEY/           Supervisory Patent Examiner, Art Unit 1655                                                                                                                                                                                             








Claim 1 is directed to a composition with four functionally described components which may be the same substance or different, where many substances have multiple activities.  In claim 2 Laminaria digitata is also known as oarweed, Saccharide Isomerate is a common cosmetic component marketed as Pentavitin™, and Manihut esculenta is also known as cassava or yucca.  In claim 5 Bambusa vulgaris is also known as bamboo, Pisum sativum is also known as pea, and Apium graveolens is also known as celery.


	

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-14, 16-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 1-14, 16-25 are directed to a composition comprising natural products.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
              



The statutory categories of invention under 35 U.S.C. 101 are processes, machines, manufactures, and compositions of matter. However, certain members of these categories constitute judicial exceptions, i.e., the courts have determined that these entities are not patentable subject matter.  See e.g. MPEP 2106.04(b).
The Supreme Court has explained that the judicial exceptions reflect the Court’s view that abstract ideas, laws of nature, and natural phenomena are "the basic tools of scientific and technological work", and are thus excluded from patentability because "monopolization of those tools through the grant of a patent might tend to impede innovation more than it would tend to promote it." Alice Corp., 134 S. Ct. at 2354, 110 USPQ2d at 1980 (quoting Myriad, 133 S. Ct. at 2116, 106 USPQ2d at 1978 and Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 (2012)). The Supreme Court’s concern that drives this "exclusionary principle" is pre-emption. Alice Corp., 134 S. Ct. at 2354, 110 USPQ2d at 1980. The Court has held that a claim may not preempt abstract ideas, laws of nature, or natural phenomena; i.e., one may not patent every "substantial practical application" of an abstract idea, law of nature, or natural phenomenon, even if the judicial exception is narrow. 
While preemption is the concern underlying the judicial exceptions, it is not a standalone test for determining eligibility. Rapid Litig. Mgmt. v. CellzDirect, Inc., 827 F.3d 1042, 1052, 119 USPQ2d 1370, 1376 (Fed. Cir. 2016). Instead, questions of preemption are inherent in and resolved by the two-part framework from Alice Corp. and Mayo (the Alice/Mayo test referred to by the Office as Steps 2A and 2B). It is necessary to evaluate eligibility using the Alice/Mayo test, because while a preemptive claim may be ineligible, the absence of complete preemption does not demonstrate that a claim is eligible. 
Products of Nature: When a law of nature or natural phenomenon is claimed as a physical product, the courts have often referred to the exception as a "product of nature". Products of nature are considered to be an exception because they tie up the use of naturally occurring things, but they have been labeled as both laws of nature and natural phenomena. See Myriad 133 S. Ct. at 2116-17, 106 USPQ2d at 1979 (claims to isolated DNA held ineligible because they "claim naturally occurring phenomena" and are "squarely within the law of nature exception"); Funk Bros. Seed Co. v. Kalo Inoculant Co., 333 U.S. 127, 130, 76 USPQ 280, 281 (1948) (claims to bacterial mixtures held ineligible as "manifestations of laws of nature" and "phenomena of nature"). Step 2A of the Office’s eligibility analysis uses the terms "law of nature" and "natural phenomenon" as inclusive of "products of nature". 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

It is important to keep in mind that product of nature exceptions include both naturally occurring products and non-naturally occurring products that lack markedly different characteristics from any naturally occurring counterpart. Instead, the key to the eligibility of all non-naturally occurring products is whether they possess markedly different characteristics from any naturally occurring counterpart. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

When a claim recites a nature-based product limitation, examiners use the markedly different characteristics analysis discussed in MPEP § 2106.04(c) to evaluate the nature-based product limitation and determine the answer to Step 2A. Nature-based products, as used herein, include both eligible and ineligible products and merely refer to the types of products subject to the markedly different characteristics analysis used to identify product of nature exceptions. 
The Markedly Different Characteristics Analysis 
The markedly different characteristics analysis is part of Step 2A, because the courts use this analysis to identify product of nature exceptions. If the claim includes a nature-based product that has markedly different characteristics, then the claim does not recite a product of nature exception and is eligible. If the claim includes a nature-based product that does not exhibit markedly different characteristics from its closest naturally occurring counterpart in its natural state, then the claim is directed to a "product of nature" exception (Step 2A: YES), and requires further analysis in Step 2B to determine whether any additional elements in the claim add significantly more to the exception. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Nature-based Product Claim Analysis
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Where the claim is to a nature-based product by itself, the markedly different characteristics analysis should be applied to the entire product. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
Where the claim is to a nature-based product produced by combining multiple components, the markedly different characteristics analysis should be applied to the resultant nature-based combination, rather than its component parts. Where the claim is to a nature-based product in combination with non-nature based elements, the markedly different characteristics analysis should be applied only to the nature-based product limitation. For a product-by-process claims, the analysis turns on whether the nature-based 
The markedly different characteristics analysis compares the nature-based product limitation to its naturally occurring counterpart in its natural state. Markedly different characteristics can be expressed as the product’s structure, function, and/or other properties, and are evaluated based on what is recited in the claim on a case-by-case basis. If the analysis indicates that a nature-based product limitation does not exhibit markedly different characteristics, then that limitation is a product of nature exception. If the analysis indicates that a nature-based product limitation does have markedly different characteristics, then that limitation is not a product of nature exception. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
Because the markedly different characteristics analysis compares the nature-based product limitation to its naturally occurring counterpart in its natural state, the first step in the analysis is to select the appropriate counterpart(s) to the nature-based product.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
 When there are multiple counterparts to the nature-based product, the comparison should be made to the closest naturally occurring counterpart. When the nature-based product is a combination produced from multiple components, the closest counterpart may be the individual nature-based components of the combination. Because there is no counterpart mixture in nature, the closest counterparts to the claimed mixture are the individual components of the mixture, i.e., each naturally occurring species by itself. See, e.g., Funk Bros., 333 U.S. at 130, 76 USPQ at 281 (comparing claimed mixture of bacterial species to each species as it occurs in nature).
Markedly changed characteristics can include structural, functional, chemical changes. In order to show a marked difference, a characteristic must be changed as compared to nature, and cannot be an inherent or innate characteristic of the naturally occurring counterpart or an incidental change in a characteristic of the naturally occurring counterpart. Myriad, 133 S. Ct. at 2111, 106 USPQ2d at 1974-75. Thus, in order to be markedly different, applicant must have caused the claimed product to possess at least one characteristic that is different from that of the counterpart. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
If there is no change in any characteristic, the claimed product lacks markedly different characteristics, and is a product of nature exception. 

            The claims are directed to a composition comprising four functionally described components, plant extracts, and peptides, which is not markedly different from its closest naturally-occurring counterpart because there is no indication that their 
Step 1: Determine if the claims are directed to one of the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: a process, machine, manufacture or composition of matter. YES, the claims are directed to a composition of matter (i.e., plant extracts), which is a statutory category within at least one of the four categories of patent eligible subject matter. 
Step 2A: PRONG ONE: Evaluate whether the claim recites a Judicial Exception
(e.g., law of nature, natural phenomenon, or an abstract idea). YES, the claims are product claims reciting something that appears to be a nature-based product (i.e., plant extracts and peptides) which is not markedly different from the closest naturally-occurring counterpart (i.e., the individual nature-based products). 
Note: with respect to extracts of natural products such as plants, the closest naturally-occurring counterpart is always the same compounds found in the extract, present in the non-isolated form in the source plant material. Extracts that are made simply by separating the extracted components from the non-extracted components, is 
Ingredients recited in the claims are natural products that would occur naturally; thus, the claims involve the use of judicial exceptions. There is no indication in the record of any markedly different characteristics (either structural or functional) of the composition as broadly claimed.  For example, there is no evidence of record of a structural difference between the extract(s) in the claimed composition and that of their nature-based counterparts.  Consequently, the claimed compositions are structurally the same as their closest naturally- occurring counterparts. 
Nor is there any difference in functional characteristics. To show a marked difference, the characteristic(s) must be changed as compared it closest natural-occurring counterpart. For example, and assertion of changed functionality must be accompanied with evidence of a comparison of the claimed composition with its closest naturally-occurring counterpart and should apply to the full scope of the claim. Furthermore, inherent or innate characteristics of the naturally occurring counterpart cannot show a marked difference. Likewise, differences in the characteristics that came about or were produced independently of any effort or influence by Applicant cannot show a marked difference. 
The recitation of specific amounts of the ingredients does not affect this analysis because it is well known and routine in the art to mix specific amounts of active ingredients with additional ingredients.  Therefore, the claim is not meaningfully limited and does not amount to significantly more than each product of nature by itself. Finally, the claimed mixture is like the novel bacterial mixture of Funk Brothers, which was held i.e., it lacked markedly different characteristics. Funk Brothers Seed Co. v. Kalo Inoculant Co., 333 U.S. 127, 131 (1948), discussed in Myriad Genetics, 133 S. Ct. at 2117. While not discussed in the opinion, it is noted that several of the claims held ineligible in Funk Brothers recited specific amounts of the bacterial species in the mixture, e.g., claims 6, 7 and 13. Funk Brothers, 333 U.S. at 128 n.1.
Thus, there is no evidence of record to indicate that the claimed product is markedly different, structurally, chemically, functionally, than its closest naturally occurring counterpart. 

PRONG TWO: 
This part of the eligibility analysis evaluates whether the claim as a whole integrates the recited judicial exception into a practical application of the exception.  This evaluation is performed by (a) identifying whether there are any additional elements recited in the claim beyond the judicial exception, and (b) evaluating those additional elements individually and in combination to determine whether the claim as a whole integrates the exception into a practical application.  2019 PEG Section III(A)(2), 84 Fed. Reg. at 54-55.  The claims are directed to a composition, not its practical use such as a particular treatment or prophylaxis for a disease or medical condition.  To be integrated into a practical application the claims must have specific and well defined features as applied to the practical application, i.e., a physical embodiment of the 

Step 2b: 
This part of the eligibility analysis evaluates whether the claim as a whole amounts to significantly more than the recited exception, i.e., whether any additional element, or combination of additional elements, adds an invention concept to the claims.  MPEP 2106.05.  Mere instructions to apply an exception cannot provide an inventive concept nor a feature that is well understood, routine, or conventional in this art.  No other specific limitations other than what is well-understood, routine and conventional in the field at a high level of generality have been added to the claimed nature-based product (e.g., addition of well-known plant extract ingredients). 
Thus, the claimed product is not eligible subject matter under current 35 USC 101 standards.

Applicant's arguments filed 11/5/21 have been fully considered but they are not persuasive.
Applicants’ response argues that the claimed composition is not a product of nature and exhibits markedly different characteristics from natural products.  Case law is cited to show how compositions may be patent eligible that are markedly different from their naturally occurring counterparts.  In present claim 9 the composition may be in the form of a lotion, cream or hydrogel.  (Note that claim 15 is not rejected above.)  The claimed formulation provides results that are greater than what could be achieved 
It is the examiner’s position that Applicants have not identified any claimed component that is not a product of nature or exhibits markedly different characteristics upon which the current claims read upon.  None of the case law cited is directly applicable to the presently claimed type of composition which is functionally claimed.  Claim 9 does not limit the composition to a cream, but may be a lotion, which would be expected to have a thicker viscosity than a solution, but has no markedly different characteristics from a solution because all solutions have a viscosity and a lotion merely is subjectively more viscous than a simple solution.  Further, most of the claims do not include amounts of each component and trace amounts would not impart any markedly different characteristics to the composition as a whole.  Regarding claims 7 and 8 which do include concentrations of components, the lower range of the amounts would not appear to be likely to have any beneficial effects, such as 0.00002% of the peptide.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may 

Claims 1-6, 9-25 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Van Den Nest.
The notation in parentheses below refers to where in the present specification each component is found and under which of the four functional categories.
Van Den Nest (2020/0046625) entitled “Compounds Useful for the Treatment and/or Care of the Skin, Hair, Nails and/or Mucous Membranes” teaches a topical cosmetic composition to treat skin for a number of conditions.  In paragraph 159, the topical formulation may be in the form of an emulsion, gel, cream, and others.  In paragraph 165 types of emulsions are described including water in oil and silicone in water.  In paragraph 169 the composition contains antioxidants and free radical scavengers, agents that inhibit MMP’s, and growth factors.  In paragraph 180 extracts in the composition includes Arnica (antioxidant from paragraph 64 in the spec), Laminaria digitata (prebiotic from paragraph 57 in the spec), rutin (antioxidant paragraph 64 in the spec), Astragalus membranaceus (antioxidant from paragraph 64 in the spec), and Chlorella vulgaris (prebiotic from paragraph 57 in the spec).  In paragraph 181 peptides include palmitoyl tetrapeptide (peptide component paragraph 57 in the spec), trifluoroacetyl tripeptide-2 (peptide component from paragraph 57 in the spec), and others.  In paragraph 182 Vaccinium (antioxidant from paragraph 64 in the spec), and other plant extracts are described as well as retinoids and their derivatives such as retinol (present claim 14).  In paragraph 184 Camillia sinensis leaf extract (antioxidant from paragraph 64 in the spec), and Pisum sativum (MMP inhibitor from paragraph 58 in 
All of the claimed features are taught by Van Den Nest for the same function as claimed.

Claims 1-6, 9-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Garcia Anton.
Garcia Anton (2015/0104485) entitled “Compounds for the Treatment and/or Care of the Skin and/or Mucous Membranes and Their Use in in Cosmetic or Pharmaceutical Compositions” teaches topical cosmetic compositions for treating skin.  In paragraph 15, MMPs and their activities, and in paragraph 21 MMP inhibitors are discussed.  In paragraph 113 the composition is in various emulsion forms, in paragraph 114 the composition is topical.  In paragraph 119 water in oil and water in silicone emulsions are listed as well as lotions, gels and others.  In paragraph 121 antioxidants are in the formulation, in paragraph 123 growth factors, in paragraph 124 palmitoyl tetrapeptide-7, palmitoyl hexapeptide-19, and other peptides as well as retinol and its derivatives (present claim 14), in paragraph 126 Arnica, (antioxidant paragraph 64 in spec), in paragraph 127 Chlorella vulgaris (prebiotic paragraph 57 in spec), Pisum sativum extracts (MMP inhibitor paragraph 58 in spec), may be included.  Paragraph 128 discusses MMP inhibitors and trifluoroacetyl tripeptide-2.  Paragraph 129 lists Arnica, Palmitoyl tetrapeptide-7, hesperidin, palmitoyl tripeptide-5 and others.  Paragraph 131 includes inulin (prebiotic from claim 2).  Making emulsions is described 

Regarding the claims (10-12) directed to two or more of the same type of functional components, the above references list multiple substances that have the same activity, such an antioxidants, and show in their examples multiple substances included for that function.  It is conventional in this art to have more than one substance for a given function, such as more than one plant extract known to have antioxidant activity.  And many long available cosmetics have more than one bioavailable peptides.  
All of the claimed features are taught by Garcia Anton for the same function as claimed.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Van Den Nest and Garcia Anton.
See the teachings of Van Den Nest and Garcia Anton above.
The claims differ from each of the above references in that they include some proportions of the components in the composition.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to provide the presently claimed composition in view of each of the above references in the proportions claimed because the references teach broad ranges of proportions of the same components in topical formulations for various skin functions.  No criticality is seen in any of the proportions claimed.  Further, employing known substances for their known function with the expected result would have been obvious.

Applicant's arguments filed 11/5/21 have been fully considered but they are not persuasive.
Applicants’ response argues that the references do not teach a prebiotic component.  And there is no motivation to select the claimed components from the many components taught in the references.
It is the examiner’s position that a prebiotic is a food ingredient that promotes the growth of beneficial microorganisms.  Each of the above references teach components 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RALPH GITOMER whose telephone number is (571)272-0916.  The examiner can normally be reached on M F 8:30 6:00, Tues Fri 8:30 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571 272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


/RALPH J GITOMER/Primary Examiner, Art Unit 1655